Citation Nr: 1726398	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.  

(The Board has issued a separate decision regarding the Appellant's service connection and initial rating claims.)  


REPRESENTATION

Appellant represented by:	Shannon Brewer, Esq.




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to April 1984.  He died in December 2013, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of this appeal has since been transferred to the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is currently seeking entitlement to service connection for the cause of the Veteran's death and to death pension benefits.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Generally, an appellant has the right to request a hearing at any time prior to the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the appellant an opportunity for the requested hearing.

Here, the Appellant submitted a timely VA Form 9 in July 2016.  On said form, she requested the opportunity to testify during a videoconference hearing prior to the promulgation of a Board decision in this appeal.  Review of the claims file indicates that the Appellant has not yet been provided with the requested hearing, and has not withdrawn her hearing request at any time.    

As such, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Appellant an opportunity for the requested hearing.  Therefore, remand is required to schedule the Appellant for a videoconference hearing so that she may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing.  A copy of the Appellant's notification letter and the hearing transcript should be associated with the claims file.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




